COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GILLES L. DELISLE and HELGA
DELISLE,


                            Appellants,

v.

GMF, Inc.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00327-CV

Appeal from the

120th District Court

of El Paso County, Texas

(TC#2007-3960)

MEMORANDUM OPINION

	Appellants move to voluntarily dismiss their interlocutory appeal of a November 5, 2008,
order of the trial court denying their special appearance motions, pursuant to Tex.R.App.P.
42.1(a)(1).  The Appellants no longer wish to pursue this appeal.  The Court concludes that the
motion should be granted.  Therefore, we dismiss the appeal with costs taxed against the Appellants
since there is no agreement otherwise.  See Tex.R.App.P. 42.1(d).


							GUADALUPE RIVERA, Justice
March 19, 2009

Before Chew, C.J., McClure, and Rivera, JJ.